Citation Nr: 0740575	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran was afforded a travel Board hearing in November 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At the Board hearing, the veteran submitted Vet Center 
records that have not yet been considered by the RO.  In this 
regard, the Board may consider this evidence in the first 
instance because the veteran has waived RO consideration 
thereof.  See 38 C.F.R. § 20.1304(c) (2007).



FINDINGS OF FACT

The veteran's PTSD is mainly manifested by sleep disturbance, 
intrusive thoughts and nightmares, depression and anxiety, 
which has caused some interference with his employment, but 
he functions at an adequate psychosocial level.



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in June 2005.  

In a recent decision, the Court of Appeals for Veteran's 
Claims (Court) held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The Court 
further held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, a claim for service connection has been 
more than substantiated-it has been proven, thereby 
rendering section 5013(a) notice no longer required.  The 
Court further explained that after a claim for service 
connection is proven, that VA is required to issue a 
Statement of the Case (SOC) under 38 U.S.C.A. § 7105(d)(1) 
that is complete enough to allow an appellant to present 
argument to the Board regarding any disagreement with the RO 
decision on any element of the claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In the present case, the mandates of Dingess have been 
satisfied.  Following issuance of the rating decision 
currently on appeal, the veteran expressed disagreement with 
the RO's evaluation of his service-connected PTSD.  
Thereafter, in March 2006, VA provided the appellant with a 
SOC that explained how VA determines a disability evaluation 
for PTSD, which allowed him to present arguments regarding 
his disagreement with the determined evaluation.  
Accordingly, VA has complied with applicable law in this 
regard.  Id. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned June 2005 
letter, which generally advised the veteran to provide the RO 
with any evidence that might support his claims.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the veteran's service medical records and VA medical 
records.  The veteran requested VA's assistance in obtaining 
records from Frank Nieto, LCSW and the RO requested these 
records.  In August 2005, Mr. Nieto advised the RO that any 
records associated with the veteran had been destroyed.  The 
veteran has not indicated the presence of any other 
outstanding relevant records or requested VA's assistance in 
obtaining any other evidence.  He has been provided a medical 
examination in furtherance of substantiating his claim. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Factual Background and Analysis

Of record is an April 2005 Vet Center PTSD evaluation.  At 
the time of this evaluation the veteran reported that he had 
recently retired because of problems at work.  Specifically, 
he stated that significant interpersonal problems with his 
supervisors had caused him to retire.  At the time, he was 
self-employed.  There was no evidence of a thought disorder.  
Sleep disturbance was noted.  It was noted that the veteran 
had been previously married and divorced, and had remarried.  
PTSD was diagnosed and it was noted that the veteran reported 
anger, nightmares, intrusive thoughts, difficulty with trust 
and relationships in general, a low tolerance to stress and a 
tendency to isolate himself.  

In July 2005, the veteran received a VA psychiatric 
examination.  At the time, the veteran described his mood as 
"okay," but noted that at times he would get "set off."  
He also admitted to being irritable a lot of the time.  He 
described having poor sleep and that he averaged about 5 
hours per night and would frequently wake up.  He related 
that he had good concentration when working, but otherwise 
that it was poor and that he often forgot things.  He stated 
that he had a good appetite and that his weight was stable.  
He denied recent suicidal thoughts and stated that the last 
such thought that he had was approximately 25 years prior.  
He had never attempted suicide.  He admitted having 
assaultive thoughts and getting angry, but noted that he had 
not acted on them.  

The veteran was first married in 1967, which resulted in 
divorce in 1994.  He remarried again in 1998, and remained so 
to the time of the examination.  He had two children, aged 30 
and 19 at the time.  He reported that he would sometimes go 
camping and out to eat with his wife.  He stated that he had 
contact with his neighbor, but that overall he was not very 
social.  

The veteran had had numerous jobs over the years and 
difficulties at work with others on almost every occasion.  
He had been working for himself as a heavy equipment mechanic 
for about 34 years at the time.  He stated that he was unable 
to work with others and would have issues with customers on 
occasion, but that he was able to deal with his problems.  He 
denied ever having been arrested for any major legal 
problems.  He was managing well financially.  He denied 
abusing alcohol or drugs. 

Mental status examination revealed a causally attired and 
appropriately groomed male.  His mood was seen as fair to 
slightly depressed with an affect congruent with his mood.  
His speech was logical and spontaneous and rate and flow of 
speech were within normal limits.  He was able to manage the 
activities of daily living.  There was no evidence of 
hallucinations or delusions, which the veteran denied.  He 
was not seen as dangerous to himself or to others.  He was 
alert and oriented to time, person, place and situation.  He 
was aware of recent events and knew the name of the president 
as well as the governor of his state.  His remote memory was 
grossly intact.  His insight and judgment were seen as fairly 
good.  The examiner diagnosed chronic PTSD and assigned the 
veteran a GAF score of 54. 

Of record is an October 2007 Vet Center PTSD evaluation.  At 
the time the veteran reported a fair amount of repeated 
disturbing memories, disturbing dreams and reliving his 
military experiences.  He reported feeling moderately upset 
when something reminded him of a stressful military 
experience and that he had quite a bit of physical reaction 
during these recollections.  He reported that he often 
avoided thinking or talking about a stressful military 
experience, as well as avoiding activities and situations 
that would remind him of these experiences.  He reported 
quite a bit of trouble remembering important parts if his 
military experience and an extreme amount of loss of interest 
in activities that he used to enjoy.  He acknowledged extreme 
feelings of being distanced or cut off from other people as 
well as feeling emotionally numb or being unable to have 
loving feelings for those close to him.  He felt that his 
future would somehow be cut short.  He reported extreme 
trouble falling or staying asleep as well as feeling 
irritable and having angry outbursts.  He reported extreme 
difficulty concentrating, being "super-alert" and feeling 
jumpy and easily startled.  The Vet Center social worker 
continued a diagnosis of PTSD, which he described as severe.  
He noted depressive symptoms and stated that given the 
severity of the veteran's symptoms that it would appear that 
his attempts to continue to work had directly contributed to 
worsening of his PTSD.  

At the aforementioned Board hearing the veteran and his 
spouse offered testimony regarding the symptomatology 
associated with the veteran's PTSD.  This testimony reflected 
lack of patience, especially with supervisors and customers.  
It also showed that the veteran tended to be somewhat 
antisocial, really only having contact with his immediate 
family, even though his wife described him as not being 
family oriented.  The veteran acknowledged that he would go 
shopping with his wife, but was described as a "loner."  
With regard to obsessive behavior, he reported that he would 
often check his work equipment because of the monetary risk 
associated with making a mistake.  He denied being fanatic 
about things.  His wife described him as paranoid in large 
crowds.  He acknowledged having interpersonal problems with 
coworkers in his previous job, but reported being a good 
employee, stating "that he worked so much" it made his 
coworkers look lazy.  

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim for a rating in excess of 30 
percent.  From the preceding recordation of symptoms 
associated with PTSD experienced by the veteran, it appears 
that he does not have reduced reliability and productivity 
due to the symptoms associated with the criteria for a 50 
percent evaluation.  There is no evidence of circumstantial, 
circumlocutory or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  The veteran's 
symptoms are in-line with the 30 percent criteria in that he 
has occupational and social impairment due to depressed mood, 
anxiety, suspiciousness, sleep impairment and reported mild 
memory loss.  Likewise, with respect to the criteria for a 70 
percent evaluation, there is no evidence of suicidal 
ideation, obsessional rituals that interfere with routine 
activities, speech abnormalities or near-continuous panic or 
depression, impaired impulse control, etc.  The testimony 
reflects some obsessional behavior, but there is no evidence 
that this interferes with routine activities and no clinical 
findings of obsessive behavior have been made.  With respect 
to the 100 percent criteria, the evidence does not show total 
occupational and social impairment.  The veteran is self-
employed and does socialize.  The veteran's PTSD symptoms 
have not manifested, when compared with 38 C.F.R. § 4.130, 
Diagnostic Code 9411, to the extent necessary for an 
evaluation in excess of 30 percent.  The Board is bound by 
the preceding regulation generated by the legislative 
process, and at this time, a preponderance of the evidence is 
against a claim for an increased rating.  

The Board notes that the veteran has been assigned a GAF 
score of 54, suggesting moderate impairment in social, 
occupational or school functions.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS). See 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing 
that a GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  The GAF score, however, 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, it must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
Although the veteran has been assigned a GAF score of 54, the 
Board does not find this score to be indicative of more 
serious impairment in light of the actual symptoms 
experienced.  Id.  Notably, the veteran has a fair family 
life and is functioning adequately, albeit with some 
occupational difficulty, sleep disturbance and 
depression/anxiety.  Under these circumstances, the Board 
finds that the symptomatolgy does not meet the criteria 
prescribed for a 50 percent or greater evaluation.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


